Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/12/2021 has been entered.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 31-33, 37 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chard et al. (U.S Patent. No. 4848374).
Regarding claim 31, Chard discloses an aerosol-generating system (fig.2), comprising: 
an air inlet (232) and an air outlet (244); 
a liquid storage portion (236) having a liquid outlet (239) and being configured to hold a liquid aerosol-forming substrate; 
an air flow passage from the air inlet to the air outlet past the liquid outlet, wherein the air flow passage is shaped such that there is a pressure drop within the air flow passage at the liquid outlet when air flows from the air inlet to the air outlet through the air flow passage, the 
a heating element (230) disposed within the air flow passage between the liquid outlet and the air outlet.  
Regarding claim 32, Chard discloses the airflow passage has a restricted cross-section at the liquid outlet relative to the air inlet (by reference sign 234 of fig. 2).  
Regarding claim 33, Chard discloses the liquid storage portion provides a sealed enclosure for the aerosol-forming substrate such that a fluid cannot enter or exit the sealed enclosure except through the liquid outlet (by reference 236, fig. 2 and column 3, lines 42-50).  
Regarding claim 37, Chard discloses the system further comprising an electrical power supply connected to the heating element, wherein the heating element is an electric heater (corresponding to the claimed configured to be resistively heated) (column 5, lines 15-20).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 16-18, 22, 24-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thorsens et al. (U.S Pub. No. 20110094523) in view of Chard et al. (U.S Patent. No. 4848374).
Regarding claim 16, Thorsens discloses an aerosol-generating system, comprising: 
an air inlet (near reference sign 200, fig. 2a) and an air outlet (by the double arrows at the far right of fig. 2a); 

an air flow passage from the air inlet to the air outlet past the liquid outlet (see the dotted lines, fig. 2a), wherein the air flow passage is shaped such that there is a pressure drop within the air flow passage at the liquid outlet when air flows from the air inlet to the air outlet through the air flow passage (by reference sign 205, fig. 2a); and a heating element (by the coil in the middle of fig. 2a) disposed within the air flow passage between the liquid outlet and the air outlet.  Thorsens does not expressly disclose the pressure drop creating suction at the liquid outlet that draws liquid out of the liquid outlet and into the air flow passage; Chard discloses the constriction create the pressure drop across the venture is chosen to be at the liquid outlet that allow the liquid to be drawn into the air flow passage (see fig. 2 and column 3, lines 9-50).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to make the device with the pressure drop across the venture is chosen to be at the liquid outlet that allow the liquid to be drawn into the air flow passage as taught by the combination of Thorsens and Chard.
Regarding claim 17, Thorsens discloses the airflow passage has a restricted cross-section (by reference sign 205, fig. 2a and [0031]) at the liquid outlet relative to the air inlet.  
Regarding claim 18, Thorsens discloses the liquid storage portion provides a sealed enclosure for the aerosol-forming substrate such that a fluid cannot enter or exit the sealed enclosure except through the liquid outlet (by reference sign 201, fig. 2a).4 Attorney Docket No. 502780US Preliminary Amendment  
Regarding claim 22, Thorsens discloses the liquid outlet is annular (fig. 2a and [0083]).  
Regarding claim 24, Thorsens discloses the heating element comprises an array of heater filaments (arrangement in a coil) (see fig. 2a).  
Regarding claim 25, Thorsens discloses an electrical power supply connected to the heating element, wherein the heating element is configured to be resistively heated ([0058] and [0064]).5 Attorney Docket No. 502780US Preliminary Amendment  

Regarding claim 27, Thorsens discloses the disposable cartridge further comprises the heating element [0083].
Claims 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thorsens et al. (U.S Pub. No. 20110094523) in view of Chard et al. (U.S Patent. No. 4848374) and further in view of Wensley et al. (U.S Pub. No. 20140190496).
Regarding claim 19, Thorsens does not expressly disclose having a valve on the cartridge.  Wensley discloses the liquid storage portion comprises an air inlet valve configured to allow air to enter the liquid storage portion when in an open position but not when in a closed position to control the air passage [0219].  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Wensley to include a valve disclosed by to control the air passage through the cartridge.
Regarding claim 20, the system disclosed by Wensley is configured such that the valve is controlled to be in a closed position when a predetermined flow rate of air flows through the air flow passage in order to assist in minimizing any air flow variation from user to user [0219].  
Regarding claim 21, Wensley discloses the liquid storage portion comprises an annular housing, and wherein the air flow passage extends through the annular housing ([0073] and fig. 10).  
Regarding claim 23, heating element (the capillary medium can be interpreted as part of the heating element) spans the air flow passage and is fluid permeable ([0160] of Wensley).
Claims 34-35, 36 and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chard et al. (U.S Patent. No. 4848374) in view of Wensley et al. (U.S Pub. No. 20140190496).
Regarding claim 34, Chard discloses the liquid storage portion comprises an air inlet (by reference sign 325, fig. 3) but does not put a valve on the inlet.  Wensley discloses the liquid storage portion comprises an air inlet valve configured to allow air to enter the liquid storage 
Regarding claim 35, Wensley discloses the liquid storage portion comprises an annular housing, and wherein the air flow passage extends through the annular housing ([0073] and fig. 10).  
Regarding claim 36, Wensley discloses the heating element spans the air flow passage and is fluid permeable [0010], and wherein the heating element comprises a mesh of heater filaments, or an array of heater filaments, or a fabric of heater filaments, or a combination thereof [0021].  
Regarding claim 38, Wensley discloses the system further comprising a disposable cartridge and a device, wherein the disposable cartridge comprises the liquid storage portion and the heating element [0152].
Response to Arguments
Applicant’s arguments filed 2/12/2021have been considered but are moot in view of the current rejection. 
Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHU H NGUYEN whose telephone number is (571)272-5931. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 5712703882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHU H NGUYEN/Examiner, Art Unit 1747